ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Environmental Chemical Corporation             )       ASBCA Nos. 60810, 60835, 60836
                                               )                  60837,60869,60911
                                               )                  61466,61467
                                               )
Under Contract No. FA3002-08-D-0007            )

APPEARANCES FOR THE APPELLANT:                         Clark T. Thiel, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        San Francisco, CA

                                                       Glenn A. Sweatt, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        Palo Alto, CA

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Lori R. Shapiro, Esq.
                                                      Justin D. Haselden, Esq.
                                                       Trial Attorneys

           OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

      On December 18, 2018, the parties participated in an Alternative Dispute
Resolution before the undersigned and reached a settlement. A joint motion requesting a
consent judgment was filed by the parties on December 2 7, 2018, with the intention of
seeking payment through the Judgment Fund.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,850,000.00, inclusive of all costs, interest, and fees. No further interest shall be paid.

       Dated: January 10, 2019


                                                                   '.A. TES-HARMAN
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

(Signatures continued)
I concur                                          I concur




RICHARD SHACKLEFORD                               OWEN C. WILSON -----=-:::
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60810, 60835, 60836,
60837, 60869, 60911, 61466, 61467, Appeals of Environmental Chemical
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2